DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cline et al., hereinafter Cline, US Publication No. 2018/0018420.

Regarding Claim 1, Cline teaches an apparatus, comprising: 
a processor (Cline paragraph [0103], see central processing unit); and 
memory having instructions stored thereon that (Cline paragraph [0103], see memory), when executed by the processor, cause the processor to: 
identify conductive paths in a physical layout of an integrated circuit having nodal features that define a connective structure of the integrated circuit 
traverse the conductive paths to detect valid metals and redundant metals (Cline paragraphs [0064]-[0068], wherein active and redundant metal portions are detected), wherein the valid metals refer to valid conductive paths between the nodal features that conjoin the nodal features (Cline paragraph [0039], see active metal portions that connect nodes), and wherein the redundant metals refer to unused conductive paths that provide disjointed paths from the nodal features (Cline paragraph [0039], see redundant metal that includes unused floating metal lines or metal extensions that are superfluous); 
traversing the conductive paths to detect metal-via extensions that protrude from the nodal features along a disjointed route from the nodal features (Cline paragraphs [0038]-[0039] and [0068], wherein redundant metals are identified, which include metal extensions across layers, i.e. metal via extensions on disjointed routes);
indicate the valid metals as marked with a first indicator (Cline paragraph [0039], wherein active metals are indicated by a pattern); and 
indicate the redundant metals as unmarked with a second indicator that is different than the first indicator (Cline paragraph [0039], wherein redundant metals are indicated by a different pattern).

Regarding Claim 2, Cline further teaches wherein the conductive paths include wires and vias (Cline paragraph [0039], wherein the paths include metal lines and metal 

Regarding Claim 3, Cline further teaches wherein the wires include conductive metal segments that connect the nodal features (Cline paragraph [0039], wherein the nodes represent components of the circuit design and are connected by the metal portions), and wherein the vias include long metal-via extensions that protrude from the nodal features (Cline paragraph [0039], wherein the redundant metals include metal extension).

Regarding Claim 4, Cline further teaches wherein the nodal features include circuit components and nodes, and wherein the nodes conjoin the conductive paths disposed between the circuit components (Cline paragraph [0039], wherein the nodes represent components of the circuit design and are connected by the metal portions).

Regarding Claim 5, Cline further teaches wherein the disjointed paths refer to conductive paths that extend from at least one nodal feature of the nodal features and are uncoupled to at least one other nodal feature of the nodal features (Cline paragraph [0039], wherein the redundant metals include floating metal lines or metal extensions), and further comprising:
identifying the conductive path associated with the disjointed route as a metal-via extension (Cline paragraphs [0038]-[0039] and [0068], wherein redundant metals are 

Regarding Claim 6, Cline further teaches a display coupled to the processor (Cline paragraph [0103], see display driver and monitor), 
wherein the instructions cause the processor to display a visual representation of the integrated circuit to a user along with: 
the nodal features that define the connective structure of the integrated circuit, and 
the conductive paths in the physical layout of the integrated circuit (Cline paragraph [0103], wherein the result of the processing, which includes the layout data file that includes the nodes and conductive paths, are displayed to the user).

Regarding Claim 7, Cline further teaches wherein the instructions cause the processor to display the first indicator to the user via the display of the integrated circuit to thereby indicate the valid metals as marked with the first indicator (Cline paragraph [0039], wherein active metals are indicated by a pattern).

Regarding Claim 8, Cline further teaches wherein the instructions cause the processor to display the second indicator to the user via the display of the integrated circuit to thereby indicate the redundant metals as marked with the second indicator (Cline paragraph [0039], wherein redundant metals are indicated by a different pattern).



Regarding Claim 10, Cline further teaches wherein the second indicator is a second highlighted marking or outline of the redundant metals associated with the unused conductive paths in the physical layout of the integrated circuit, and wherein the second highlighted marking or outline is visually different than the first highlighted marking or outline (Cline paragraphs [0039] and [0082], wherein the indicators include different patterns or colors).

Regarding Claim 11, Cline teaches a method comprising: 
identifying conductive paths in a physical layout of an integrated circuit having nodal features that define a connective structure of the integrated circuit (Cline paragraphs [0039] and [0066]-[0068], wherein net connectivity is determined, which identifies paths in an integrated circuit that connect nodes); 
traversing the conductive paths to detect valid metals that provide valid conductive paths between the nodal features that conjoin the nodal features (Cline paragraphs [0064]-[0068], wherein active metal portions that connect nodes are detected); 
traversing the conductive paths to detect unused metals that provide disjointed conductive paths from the nodal features (Cline paragraphs [0064]-; and 
traversing the conductive paths to detect metal-via extensions that protrude from the nodal features along a disjointed route from the nodal features (Cline paragraphs [0038]-[0039] and [0068], wherein redundant metals are identified, which include metal extensions across layers, i.e. metal via extensions on disjointed routes);
marking the conductive paths with indicators, wherein the valid metals are marked with a first indicator (Cline paragraph [0039], wherein active metals are indicated by a pattern), and wherein the unused metals are marked with a second indicator that is different than the first indicator (Cline paragraph [0039], wherein redundant metals are indicated by a different pattern).

Regarding Claim 12, Cline further teaches wherein the conductive paths include wires and vias (Cline paragraph [0039], wherein the paths include metal lines and metal connections between layers, i.e. via connections to power, ground, other metal on different layers), and wherein the nodal features include circuit components and nodes, and wherein the nodes conjoin the conductive paths disposed between the circuit components (Cline paragraph [0039], wherein the nodes represent components of the circuit design and are connected by the metal portions).

Regarding Claim 13, Cline further teaches wherein the disjointed paths refer to conductive paths that extend from at least one nodal feature of the nodal features and 

Regarding Claim 14, Cline further teaches wherein: 
the first indicator marks the valid metals in relation to the valid conductive paths in the physical layout of the integrated circuit (Cline paragraph [0039], wherein active metals are indicated by a pattern), 
the second indicator marks the unused metals in relation to the disjointed conductive paths in the physical layout of the integrated circuit (Cline paragraph [0039], wherein redundant metals are indicated by a different pattern), and 
the second indicator is visually different than the first indicator (Cline paragraph [0039], wherein the patterns are different).

Regarding Claim 15, Cline further teaches further comprising: 
displaying a visual representation of the integrated circuit to a user along with: 
the nodal features that define the connective structure of the integrated circuit, 
the conductive paths in the physical layout of the integrated circuit, 
the first indicator that marks the valid metals, and 
the second indicator that marks the unused metals, wherein the second indicator is visually different than the first indicator (Cline paragraph [0103], wherein the result of the processing, which includes the layout data file that includes the nodes, conductive paths, active metal portions, and redundant metal portions are displayed to the user).

Response to Arguments

Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach or suggest “traversing the conductive paths to detect metal-via extensions that protrude from the nodal features along a disjointed route from the nodal features,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner first directs Applicant to Cline paragraphs [0066]-[0068], wherein nets and nodes are decomposed into shape information, the nets and nodes being paths and the decomposition of the nets and nodes including a traversal.  This information is used to identify redundant metal portions.  Continuing on in Cline paragraphs [0038]-[0039], redundant metal portions include metal extensions, with metal being on multiple layers and therefore including vias.  Because metal extensions are defined as extending or protruding from active metal portions, they may also be interpreted to be a disjointed route from the active metal portions and their nodes.  This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851